Exhibit 23.2 Consent of Independent Registered Public Accounting Firm The Board of Directors General Communication, Inc.: We consent to the incorporation by reference in the registration statements (No.’s 33-60728, 333-8760, 333-66877, 333-45054, 333-106453, 333-152857, 33-60222, 333-8758, 333-8762, 333-87639, 333-59796, 333-99003, 333-117783 and 333-144916) on FormS-8 of General Communication, Inc. of our report dated March20, 2009, except for Note 13, as to which the date is March 12, 2010, with respect to the consolidated balance sheet of General Communication, Inc. and subsidiaries as of December31, 2008, and the related consolidated statements of operations, stockholders’ equity, and cash flows for each of the years in the two year period ended December31, 2008, which report appears in the December31, 2009, annual report on Form10-K of General Communication, Inc. Our report dated March20, 2009, except for Note 13, as to which the date is March 12, 2010, refers the retrospective application of the presentation and disclosure requirements of Financial Accounting Standards Board (FASB) Statement of Financial Accounting Standards No. 160, Noncontrolling Interests in Consolidated Financial Statements, an Amendment of Accounting Research Bulletin (ARB) No. 51, (subsequently codified as ASC Topic 810-10-65, Consolidation) and additionally refers to the Company’s election to change its method of accounting for recording depreciation on their property and equipment placed in service commencing in 2008. /s/ KPMG LLP Anchorage, Alaska March12, 2010
